Case 1:18-CV-01339-CRC Document 43 Filed 11/13/18 Page 1 of 9

B"H
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

RECEIVED

JAIVIES PRICE ,

v.

NDV 1 3 2018

C|erk, U.S. District & Bankruptcy
Cuurts fur the District of Columbia

Plaintif f ,

UNITED STATES
DEPARTMENT OF JUSTICE,

and

JEFF SESSIoNs,l

and f '- "m`.,

l z
DAVID S. FERRIERO, ' l ‘ ' zl

Defendants . , :
/ " x ' ’ ‘
7 Aw `. . y

 

§ 119 ma :,_-.

¢`.\z

 

PLAINTIFF'S MOTION TO COMPEL JURISDICTIONAL DISCOVERY REGARDING

COUNT 1, COUNT 2, AND COUNT 4 (FEDERAL RECORDS ACT)

 

COMES NOW, James Price ("the Plaintiff"), and files this, his motion to

compel the Defendants to produce jurisdictional discovery materials related to

Count 1, Count 2, and Count 4 of the Second Amended Complaint [ECF No.

38].

l

A proposed order is attached for this Court's convenience.

On November 7, 2018, Jeff Sessions resigned as Attorney General of the

United States. The Plaintiff notifies this Court herein, upon nomination of a
successor by the President, and confirmation by the Senate, the Pla_intiff will
move to amend the complaint to substitute the appropriate party.

Case 1:18-CV-01339-CRC Document 43 Filed 11/13/18 Page 2 of 9

I. STANDARD OI" REVIEW FOR JURISDICTIONAL DISCOVERY

1. District courts have "broad discretion to allow or disallow

jurisdictional discovery [when] sought." See In re Fort Trotten Metrorail

 

Cases, 756 F. Supp. 2d 132, 135 (D.D.C. 2010) Although such discovery "is
generally to be 'freely permitted,'" it is "justified only if the plaintiff
reasonalby 'demonstrates' that it can supplement its jurisdictional allegations

through discovery." See Duarte v. Nolan, et al., 190 F. Supp. 3d 8, 15

 

(D.D.C. May 17, 2017) (quoting Urban Inst. v. FINCON Servs., 681 F.

 

Supp. 2d 41, 48 (D.D.C. 2010); see also Exponential Biotherapies, Inc. v.

 

Houthoff Buruma N.V., 638 F. Supp. 2d l, 11 (D.D.C. 2009).

 

2. Accordingly, a party seeking jurisdictional discovery "must include
some facts about what additional discovery could produce." See App Dynamic
ehf v. Vignisson, 87 F. Supp. 3d 322, 329 (D.D.C. 2015) (quoting Shaheen
v. Smith, 994 F. Supp. 2d 77, 89 (D.D.C. 2013) In simple terms, "mere
conjecture or speculation" is insufficient to support jurisdictional discovery."

See FC Inv. Grp. V. IFX lVIkts., LTD, 529 F.3d 1087, 1094 (D.C. Cir. 2007).

 

II. DEFENDANTS CHALLENGE SUBJECT MATTER JURISDICTION

3. The Defendants have challenged this Court's subject matter
jurisdiction to hear the claims in Count 1, Count 2, and Count 4 of the

Second Amended Complaint. The Defendants' claim2 is nothing more than a

2 As of the date of this pleading, the Defendants HAVE NOT served a
copy of their Answer on the Plaintiff.

1

Case 1:18-CV-01339-CRC Document 43 Filed 11/13/18 Page 3 of 9

bald assertion unsupported by any citations to circuit precedent or rules.
See Defendants' Third Affirmative Defense, ECF No. 39 at 1. The extent to
which the Defendants‘ appear to claim the counts charging violations of the
Federal Records Act ("FRA") were "beyond the scope" of this Court's leave
to amend the complaint or Fed. R. Civ. P. 15(c)(1)(B) was equally
unsupported. The Plaintiff's motion for leave specifically stated the FRA
counts arose out of the conduct, transactions, or occurrences set forth in the

Amended Complaint [ECF No. 13].

4. The Defendants DID NOT oppose the motion for leave to amend the
complaint, thus the Defendants CONCEDED any jurisdictional challenges. See

Perkins v. D.C. Dep't of Pub. Works, 1991 U.S. Dist. LEXIS 17216 (D.D.C.

 

November 26, 1991) .

5 . Stated another way, the Freedom of Information Act ("FOIA")
violations in Count 3 would not have occured but for the violations of the
FRA in Count l, Count 2, and Count 4. The Plaintiff asserts this Court has
subject matter jurisdiction under 28 U.S.C. §§ 1331, § 1346, § 1367, and 5
U.S.C. § 706. The Defendants have offered no arguments to defeat this

Court's orginal jurisdiction.

III. STATEMENT OF POINTS AND AUTHORITIES

6. lt is well established that the "district court has broad discretion in
its resolution of discovery problems." See FC Inv. Grp., 529 F.3d at 1093-

1094 (quoting Naartex Consulting Corp. V. Watt, 232 U.S. App. D.C. 293

9

 

722 F. Supp. F.2d 799, 788 (D.C. Cir. 1983)). In order to engage in
jurisdictional discovery the plaintiff "must have at least a good faith belief

3

Case 1:13-CV-01339-CRC Document 43 Filed 11/13/13 Page 4 of 9

that such discovery will enable it to show the court has jurisdiction." See
Caribbean Broad. Sys. LTD, v. Cable & Wireless PLC, 331 U.S. App. D.C.
226, 148 F.3d 1080, 1090 (D.C. Cir. 1998). Any such request for
jurisdictional discovery must be based on more than mere conjecture or
speculation. See Bastin v. Fannie Mae, 323 U.S. App. D.C. 44, 104 F.3d

1392, 1396 (D.C. Cir. 1997).

7. The Fed. R. Civ. P. 26(b)(1) provides that "[p]arties may obtain
discovery regarding any nonprivileged matter that is relevant to any party's
claim or defense[.]" See Fed. R. Civ. P. 26(b)(1). If a party objects to
the disclosure of certain documents, the requesting party may move to compel
disclosure of the withheld material. See Fed. R. Civ. P. 37(a) (emphasis
added). The moving party '"bears the initial burden of explaining how the
requested information is relevant' before the burden shifts to the non-moving
party to 'explain why discovery should not be permitted.‘" See Smith et al.

V. Ergo Solutions, LLC, 2017 U.S. Dist. LEXIS 94337 (D.D.C. June 20, 2017)

 

(quoting The Navajo Nation v. Peabody Holding Co., 255 F.R.D. 37, 46

 

(D.D.C. 2009)).

8. In this matter, the Plaintiff moves this Court to compel the
Defendants to produce the following materials relevant to this Court's
jurisdiction over the violations of the Federal Records Act (44 U.S.C. § 2901

et seq. and 44 U.S.C. § 3101 et seq.):

a. All records, documents, memorandums, policy statements,
regulations, operational guidelines, or instructions regarding or
related to the Defendants' assessments , compliance , or

implementation of the FRA;

Case 1:13-CV-01339-CRC Document 43 Filed 11/13/13 Page 5 of 9

b. All communications, including but not limited to emails, between the
Defendants, employees, agents, affiliates, or contractors, regarding
or related to the creation, collection, maintenance or other

dispositon of records subject to the FRA;

c. All records, documents, memorandums, and communications
regarding or related to the use of any Software-as-a-Service
("SaaS" or "software") in conjunction to the National ICAC-TF

Program and or the FRA;

d. All records, documents, memorandums, emails, or other
communications authorizing, regarding, or related to the use of
non-government owned SaaS or other software, including but not
limited to the Child Protection System ("CPS") or any substantially
similar software, service, or component thereof provided by the
Child Rescue Coalition ("CRC"), TLO, LLC or other non-

government organizations ("NGOs");

e. All records, documents, memorandums, reports, and communications
regarding or related to the Presidential Memorandum of November
28, 2011. See 76 Fed. Reg. 75423.

9. The Plaintiff asserts these discoverable items are material to this
Court's jurisdiction over the Defendants' violations of the FRA as alleged in
Count 1, Count 2, and Count 4 of the Second Amended Complaint. Further,
the Plaintiff asserts these discoverable materials will demonstrate the
Defendants': (1) knowledge of the FRA; (2) their responsibilities under the
FRA; and (3) the charged conduct was in willful violation of the statutes.
When an agency of the federal government acts in violation of federal law, the
district court has subject matter jurisdiction. See 28 U.S.C. § 1331.
Moreover, the Defendants concession of the motion for leave to amend the
complaint, effected a concession of the jurisdictional matter now before this

Court .

Case 1:13-CV-01339-CRC Document 43 Filed 11/13/13 Page 6 of 9

IV. NOTICE OF PRE-FILING CONFERENCE

10. Pursuant to LCvR 7(m) and Fed. R. Civ. P. 37(a)(l) the Plaintiff
certifies that he attempted to confer and reach an agreement on the
production of discoverable materials with counsel for the Defendants via email.
Counsel for the Defendants declined any response to the Plaintiff. See

United States ex rel. Pogue v. Diabetes Treatment Ctrs. of Am., Inc., 235

 

F.R.D. 521, 529 (D.D.C. 2006); see also Dist. Hosp. Partners, L.P. v.

 

Sebelius, 971 F. Supp. 2d 15, 21 (D.D.C. 2013); Fed. R. Civ. P. 37(a)(1),
"[t]he motion must include a certification that the movant has in good faith
conferred or attempted to confer with the person or party failing to make

disclosure or discovery in an effort to obtain it without court action."

V. REQUEST FOR ORAL HEARING

11. The Plaintiff requests this Court set a hearing in this matter for
oral arguments. The Plaintiff asserts that a hearing in this matter would be
beneficial and enhance this Court's decision-making process. Oral arguments
on this motion would facilitate an accurate analysis of the complex legal issues
of this case. The Plaintiff estimates thirty (30) minutes would be sufficient
should this Court deem oral arguments to be beneficial to the just and proper

resolution of this matter.

Case 1:13-CV-01339-CRC Document 43 Filed 11/13/13 Page 7 of 9

VI. CONCLUSION

12. The Defendants conceded this Court's jurisdiction in their tactical
decision to forego any opposition to the motion for leave to amend the
complaint. The decisions made by a party in the course of a proceeding must
necessarily have consequences.3 The Defendants' unsupported after-the-fact
challenge to this Court's subject matter jurisdiction, equated to little more
than sour grapes over a poorly executed litigation strategy. The Defendants'
"out of scope" argument was an equally duplicitous juxtaposition of a scope
argument veiled as a post-hoc jurisdictional challenge. Both legs of the
Defendants' argument fall flat in view of facts of the case, the rules of this

Court, and the precedent of this circuit.

13. The Defendants have consistently refused to produce the documents
and records of this case or communicate in good faith with the Plaintiff. The
Defendants have engaged in a pattern of non-responsive conduct throughout
the ]igitation of this matter. When directed by this Court to respond, the
Defendants offered only vague responses e.g., "[d]efendants lack knowledge
or information sufficient to form a belief about the truth...". In fact, the
Defendants were ordered by the President of the United States to conduct

thorough program reviews to identify, and report to the agency head and the

3 The Defendants could have filed a memorandum and points of authority
in opposition to the Plaintiff’s motion for leave to amend the complaint
challenging subject matter jurisdiction, and preserving the issue for appeal.
Instead, the Defendants chose to concede jurisdiction by failing to file a
response to the Plaintiff’s motion. See Local Rule 7(b).

Case 1:13-CV-01339-CRC Document 43 Filed 11/13/13 Page 3 of 9

Archivist (NARA) programs that were not in compliance with the FRA. See

Pres. Mem., 76 Fed. Reg. 75423 at § 2 states:

"(a) The head of each agency shall: (i) ensure that the
successful implementation of records management in law,
regulation, and this memorandum is a priority for senior
agency management... (iii) designate in writing to the
Archivist of the United States, a senior agency official to
supervise the review required by subsection (b) of this
section, in coordination with the agency's Records

Officer, Chief Information Officer, and General Counsel.

(b) Within 120 days of the date of this memorandum, each
agency head shall submit a report to the Archivist and
the Director of the Office of Management and Budget
(OlVIB) that: (i) describes the agency's current plans for
improving or maintaining its records management program,
particularly with respect to managing electronic reoords,
including email, and social media, deploying cloud-based
services or storage solutions, and meeting other records

challenges. . . " .

The Defendants now brazenly claim that they lack the knowledge or
information necessary to respond to the claims despite a Presidential directive

to the contrary .

14. The Plaintiff urges this Court to take notice that the Defendants'
claims and statements in this case were: (1) false; (2) known to be false
when offered to this Court; and (3) made with the express intent to mislead
this Court as to the facts. The Defendants' statements were not merely
disingenuous, they were patently false. lt is more egregious that the agency
charged with the enforcement of the laws of this nation made a conscious

decision to violate the law, while operating under the firmly held belief they

l

Case 1:13-cv-01339-CRC Document 43 Filed 11/13/13 Page 9 of 9

could do so with impunity. The Defendants conduct in the willful violation of
the statutes demonstrated a collectivist ethic where the Defendants sua

sponte, redefined the criterion to whom the law was to be applied.4

WHEREFORE, in view of the foregoing statement of points and
authorities, the Plaintiff respectfully moves this Court for entry of an Order
to compel production of the aforementioned materials for jurisdictional

discovery .

Respectfully Submitted,

/?’ //
Jam§é/7 PQié/e/

Plaintiff

USlVl No. 98922004

Federal Correctional Institution
P.O. Box 779800

lVIiami, Florida 33177-9800

Tel.: 305-259-2150/2268

Email: PriceJamesE@Outlook.com

4 "The principal that the end justifies the means is, in individualist
ethics, regarded as the denial of all morals. In collectivist ethics it becomes
necessarily the supreme rule; there is literally nothing which the consistent
collectivist must not be prepared to do if it serves "the good of the whole,"
because the "good of the while" is to him the only criterion of what ought to
be done. The raison d'etat, in which collectivist ethics has found its most
explicit formulation, knows no other limit than that set by expediency-the
suitability of the particular act for the end in view.", The Road to Serfdom,
Friedrich Hayek.

 

